DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2021, 3/09/2021 and 12/23/2019 have been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention is not disclosed or rendered obvious by the prior art of record. Methods of encapsulating a pigment by mixing a carboxyl-functional polymer with a pigment and a crosslinking agent in an aqueous medium and reacting the crosslinking agent with the polymer to encapsulate the pigment with a crosslinked polymer are well-known in the art (see, for example, US 10,968,358 B2 and US 9,878,558 B2). The use of water-soluble ionic polymerization initiators or ionic chain-transfer agents such as mercaptopropionic acid is also well-known in the art (see, for example, US 6,107,397 and US 7,351,754 B2). However, a combination of an ionic monomer, a hydrophobic monomer, an ionic initiator, and an ionic chain transfer agent to prepare a polymer followed by crosslinking said polymer to encapsulate a pigment by mixing it with a crosslinking agent and the pigment in an aqueous medium to achieve improved redispersibility is not disclosed or suggested in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762